 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (the “Agreement”), dated as of March [•], 2019, by and
between Monroe Capital Corporation, a Maryland corporation, with principal
executive offices located at 311 South Wacker Drive, Suite 6400, Chicago,
Illinois 60606 (the “Company”), and the investor identified on the signature
page hereto (“Buyer”).

 

WHEREAS:

 

A.      The Company and Buyer desire to enter into this transaction to purchase
the Notes (as defined below) pursuant to the Registration Statement (as defined
below) which has been declared effective in accordance with the Securities Act
of 1933, as amended (the “Securities Act”), by the United States Securities and
Exchange Commission (the “SEC”).

 

B.       The Company has authorized the issuance of 5.75% Notes due 2023 of the
Company, in the form attached hereto as Exhibit A.

 

C.       Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, at the Closing (as defined below)
the principal amount of the 5.75% Notes due 2023 set forth below Buyer’s name in
row (3) on the Buyer’s signature page (collectively, the “Notes”).

 

NOW, THEREFORE, the Company and Buyer hereby agree as follows:

 

1.PURCHASE AND SALE OF NOTES.

 

(a)       Purchase of Notes; Closing. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to Buyer, and Buyer agrees to purchase from the Company (the completion of
which, the “Closing”) on the Closing Date (as defined below) Notes in the
principal amount set forth below Buyer’s name in row (3) on Buyer’s signature
page.

 

(b)       Purchase Price. The purchase price for the Notes to be purchased by
Buyer at the Closing (the “Purchase Price”) shall be the amount set forth below
Buyer’s name in row (4) on Buyer’s signature page.

 

(c)       Closing Date. The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on March [•], 2019 (or such other date
as is specified by the Company, subject to Section 8 of this Agreement), subject
to notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below, at the offices of Monroe Capital Corporation,
311 South Wacker Drive, Suite 6400, Chicago, Illinois 60606.

 

(d)       Form of Payment. On the Closing Date, (i) Buyer shall pay the Purchase
Price to the Company for the Notes to be issued and sold to Buyer at the Closing
by wire transfer of immediately available funds in accordance with the wire
instructions provided by or on behalf of the Company and (ii) the Company shall
deliver to Buyer the Notes duly executed on behalf of the Company and registered
in the name of Buyer or its designee, and a commitment fee equal to $160,000
(the “Commitment Fee”) by wire transfer of immediately available funds in
accordance with the wire instructions provided by or on behalf of Buyer.

 



 

 

 

(e)       Manner of Settlement. The Notes will be represented by global
securities that will be deposited and registered in the name of The Depository
Trust Company (“DTC”) or its nominee. Beneficial interests in the Notes will be
represented through book-entry accounts of financial institutions acting on
behalf of beneficial owners as direct and indirect participants in DTC.

 

(f)        Effectiveness of Obligations. Notwithstanding anything herein to the
contrary, no offer by Buyer to purchase the Notes will be accepted and no part
of the Purchase Price will be delivered to the Company until Buyer has been
provided the Disclosure Package (as defined below) and the Company has accepted
such offer by countersigning a copy of this Agreement; any such offer may be
withdrawn or revoked without obligation or commitment of any kind, at any time
prior to the Company (or any of its agents on behalf of the Company) sending
(orally, in writing or by electronic mail or other electronic means) notice of
its acceptance of such offer. An offer to buy or indication of interest will
involve no obligation or commitment of any kind until Buyer has been provided
the Disclosure Package and this Agreement is accepted and countersigned by or on
behalf of the Company.

 

(g)       Expenses. Each of the parties agrees to pay its own expenses incident
to this Agreement and the performance of its obligations hereunder.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to the Company that:

 

(a)       Organization; Authority. Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
(as defined below) to which it is a party and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
Buyer of the transactions contemplated by this Agreement has been duly
authorized by all necessary action on the part of Buyer. This Agreement has been
duly executed and delivered by Buyer, and constitutes the valid and legally
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

(b)       No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder. Since the date on which Buyer was first informed about
the offering of the Notes, Buyer has not disclosed any information regarding the
offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales involving the securities
of the Company (including, without limitation, any short sales involving the
Company’s securities). Buyer covenants that it will not engage in any purchases
or sales involving the securities of the Company (including short sales) prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed by the Company. Buyer agrees that it will not use any of the Notes
acquired pursuant to this Agreement to cover any short position if doing so
would be in violation of applicable securities laws.

 



2

 

 

(c)       No Distribution. Buyer is not an underwriter, as defined in Section
2(a)(11) of the Securities Act, with respect to the Notes.

 

(d)       Sophisticated Investor. Buyer is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision like that involved
in the purchase of the Notes, including investments in securities issued by the
Company and investments in comparable companies. Buyer understands that nothing
in this Agreement or any other materials made available to Buyer in connection
with the purchase and sale of the Notes constitutes legal, tax or investment
advice. Buyer has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Notes.

 

(e)       Disclosure Package. In connection with its decision to purchase the
Notes, Buyer has relied only upon and read the base prospectus contained in the
Registration Statement, the prospectus supplement relating to the Notes forming
part of the Registration Statement, the Company’s other filings with the SEC
incorporated by reference therein and the representations and warranties of the
Company contained herein (the “Disclosure Package”). Further, Buyer acknowledges
that such materials had been made available to Buyer before this Agreement (or
any contractual obligation of Buyer to purchase the Notes) was deemed to be
effective.

 

(f)       Residency. Buyer is a resident of the jurisdiction specified under its
address on Buyer’s signature page.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to Buyer that:

 

(a)       Organization. The Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Maryland, with corporate power and authority to own or lease its properties and
carry on its business as presently conducted. The Company and each of its
subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified would not reasonably be expected to have a
material adverse effect on the Company and such subsidiaries taken as a whole.

 



3

 

 

(b)       Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Notes and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the Notes in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes, have been duly authorized by the Company’s Board of
Directors. This Agreement has been duly executed and delivered by the Company,
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)       No Conflicts. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of the Company or any of its
subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Company or any of its subsidiaries, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations hereunder.

 

4.COVENANTS.

 

Buyer shall timely use its best efforts to satisfy each of the conditions to be
satisfied by it as provided in Section 6 of this Agreement.

 

5.REGISTER.

 

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Notes), a register for the Notes in which the Company shall record the name and
address of the person in whose name the Notes have been issued (including the
name and address of each transferee) and the principal amount of Notes held by
such person.

 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)       Closing. The obligation of the Company hereunder to issue and sell the
Notes to Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions; such conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 



4

 

 

(i)       Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

 

(ii)      Buyer shall have delivered to the Company the Purchase Price for the
Notes being purchased by Buyer at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by or on behalf of
the Company.

 

(iii)     The representations and warranties of Buyer shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Buyer at or prior to the Closing Date.

 

(iv)     No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7.CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 

(a)       Closing. The obligation of Buyer hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions; such conditions are for Buyer’s sole benefit
and may be waived by Buyer at any time in its sole discretion:

 

(i)       The Company shall have executed each of the Transaction Documents to
which it is a party and delivered the same to Buyer.

 

(ii)      The representations and warranties of the Company shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.

 

(iii)     A “shelf” registration statement on Form N-2 (File No. 333-216665)
(the “Registration Statement”) with respect to the Notes has been filed with the
SEC and shall be effective and available for the issuance and sale of the Notes
hereunder, and the Company shall have provided to Buyer the Disclosure Package.

 

(iv)     No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 



5

 

 

(v)     The Company shall have delivered to the Buyer the Commitment Fee at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by or on behalf of Buyer.

 

8.TERMINATION.

 

(a)       In the event that the Closing shall not have occurred on or before ten
(10) business days from the date set forth in Section 1(c) of this Agreement,
Buyer shall have the option to terminate this Agreement at any time following
the close of business on the last day of such period without liability of any
party to any other party. Buyer shall not be entitled to interest on any funds
delivered to the Company or its agents in connection with any subscription.

 

(b)       The Company shall have the option to terminate this Agreement at any
time prior to the consummation of the Closing without liability of any party to
any other party.

 

(c)       Notwithstanding the foregoing paragraphs (a) and (b), if this
Agreement is terminated because of the breach of this Agreement by any party,
the terminating party’s rights to pursue all remedies at law or in equity
against the breaching party will survive such termination unimpaired.

 

9.MISCELLANEOUS.

 

(a)       Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the laws of the State of New York, without regard
to principles of conflicts of laws. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH
PARTY HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF LITIGATION, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 



6

 

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)       Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)       Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)       Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between Buyer,
the Company, their affiliates and persons acting on their behalf with respect to
the matters discussed herein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Buyer make any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be amended,
modified or waived other than by an instrument in writing signed by the Company
and Buyer, and any amendment, modification or waiver to this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on Buyer
and holders of Notes as applicable. The Company has not, directly or indirectly,
made any agreements with Buyer relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

 



7

 

 

(f)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

 

Monroe Capital Corporation

311 South Wacker Drive

Suite 6400

Chicago, Illinois 60606

Telephone: (312) 258-8300

Facsimile: (312) 258-8350

 

Attention: Aaron Peck

 

with a copy (for informational purposes only) to:

 

Nelson Mullins Riley & Scarborough LLP

101 Constitution Ave NW

Suite 900

Washington, DC 20001

Telephone: (202) 689-2806

Facsimile: (202) 689-2862

 

Attention: Jonathan Talcott

 

If to Buyer, to its address and facsimile number set forth on its signature
page, with copies to Buyer’s representatives as set forth on Buyer’s signature
page, or to such other address and/or facsimile number and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party five (5) business days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Buyer. Buyer may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company.

 

(h)       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(i)       Survival. The representations, warranties and covenants of the Company
and Buyer contained in this Agreement shall survive Closing.

 



8

 

 

(j)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
are reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Subscription Agreement to be duly executed as of the date first
written above.

 

  COMPANY:                MONROE CAPITAL CORPORATION                By:        
Name:         Title:    

 

[Signature Page to Subscription Agreement]

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Subscription Agreement to be duly executed as of the date first
written above.

 

   BUYER:                [NAME OF BUYER]                By:             Name:   
      Title:   

 

BUYER INFORMATION (1)

Telephone and Facsimile Numbers:

Telephone:

Facsimile:

   (2)

Address:

 

      (3)

Principal Amount of Notes:

 

      (4)

Purchase Price:

 

      (5)

Legal Representative’s Contact Information (if applicable):

 

     

 

 

[Signature Page to Subscription Agreement]

 

 

 

EXHIBIT A

Form of Notes

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY OR A NOMINEE THEREOF. THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN
PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN THE DEPOSITORY
TRUST COMPANY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT AND SUCH CERTIFICATE ISSUED IN EXCHANGE FOR THIS
CERTIFICATE IS REGISTERED IN THE NAME OF CEDE & CO., OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL, AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

Monroe Capital Corporation

            No.  [●]   $[●]     CUSIP No. 610335 200     ISIN No.  US6103352000

 

5.75% Notes due 2023

 

Monroe Capital Corporation, a corporation duly organized and existing under the
laws of Maryland (herein called the “Company,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, hereby
promises to pay to Cede & Co., or registered assigns, the principal sum of [●]
(U.S. $[●]) on October 31, 2023, and to pay interest thereon from September 12,
2018 or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, quarterly on January 31, April 30, July 31 and
October 31 in each year, commencing April 30, 2019, at the rate of 5.75% per
annum, until the principal hereof is paid or made available for payment. The
interest so payable, and punctually paid or duly provided for, on any Interest
Payment Date shall, as provided in such Indenture, be paid to the Person in
whose name this Security is registered at the close of business on the Regular
Record Date for such interest, which shall be January 15, April 15, July 15 or
October 15 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date. Any such interest not so punctually paid or duly
provided for shall forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities of this series not less than 10 days prior to
such Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any securities exchange on which the
Securities of this series may be listed, and upon such notice as may be required
by such exchange, all as more fully provided in said Indenture. This Security
may be issued as part of a series.

 



 

 

 

Payment of the principal of (and premium, if any, on) and any such interest on
this Security shall be made at the office of the Trustee located at 111 Fillmore
Avenue E, St. Paul, MN 55107, Attention: Monroe Capital Corporation (5.75% Notes
Due 2023) or at such other address as designated by the Trustee, in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts; provided, however, that, at the
option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register; provided, further, however, that, at the request of the
registered Holder, the Company will pay the principal of (and premium, if any,
on) and interest, if any, on the Securities by wire transfer of immediately
available funds to an account at a bank in the United States, on the date when
such amount is due and payable and as further set forth in Section 1001 of the
Indenture; provided further, however, that so long as this Security is
registered to Cede & Co., such payment shall be made by wire transfer in
accordance with the procedures established by The Depository Trust Company and
the Trustee.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

2

 

 

In Witness Whereof, the Company has caused this instrument to be duly executed.

 

Dated:

 

                        MONROE CAPITAL CORPORATION               By:            
          Name: Theodore L. Koenig         Title:   President & Chief Executive
Officer

 

 

 

Attest       By:                        Name: Karina Stahl   Title:   Assistant
Secretary          

  

[Signature Page to Global Note]



 

 

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

Dated:

                        U.S. BANK NATIONAL ASSOCIATION,
as Trustee               By:                       Authorized Officer

 

[Certificate of Authentication - Global Note]



 

 

 

Monroe Capital Corporation
5.75% Notes due 2023

 

This Security is one of a duly authorized issue of Senior Securities of the
Company (herein called the “Securities”), issued and to be issued in one or more
series under an Indenture, dated as of September 12, 2018 (herein called the
“Base Indenture”), between the Company and U.S. Bank National Association, as
Trustee (herein called the “Trustee,” which term includes any successor trustee
under the Base Indenture), and reference is hereby made to the Base Indenture
for a statement of the respective rights, limitations of rights, duties and
immunities thereunder of the Company, the Trustee, and the Holders of the
Securities and of the terms upon which the Securities are, and are to be,
authenticated and delivered, as supplemented by the First Supplemental
Indenture, dated as of September 12, 2018, by and between the Company and the
Trustee (herein called the “First Supplemental Indenture,” the First
Supplemental Indenture and the Base Indenture collectively are herein called the
“Indenture”). In the event of any conflict between the Base Indenture and the
First Supplemental Indenture, the First Supplemental Indenture shall govern and
control.

 

This Security is one of the series designated on the face hereof. Under a Board
Resolution, Officers’ Certificate pursuant to Board Resolutions or an indenture
supplement, the Company may from time to time, without the consent of the
Holders of Securities, issue additional Securities of this series (in any such
case “Additional Securities”) having the same ranking and the same interest
rate, maturity and other terms as the Securities; provided that, if such
Additional Securities are not fungible with the Securities (or any other tranche
of Additional Securities) for U.S. federal income tax purposes, then such
Additional Securities will have a different CUSIP numbers from the Securities
(and any such other tranche of Additional Securities). Any Additional Securities
and the existing Securities will constitute a single series under the Indenture
and all references to the relevant Securities herein shall include the
Additional Securities unless the context otherwise requires. The aggregate
amount of outstanding Securities represented hereby may from time to time be
reduced or increased, as appropriate, to reflect exchanges and redemptions.

 

The Securities of this series are subject to redemption in whole or in part at
any time or from time to time, at the option of the Company, on or after October
31, 2020, at a Redemption Price equal to 100% of the outstanding principal
amount thereof plus accrued and unpaid interest payments otherwise payable for
the then-current quarterly interest period accrued to, but excluding, the
Redemption Date.

 

Notice of redemption shall be given in writing and mailed, first-class postage
prepaid or by overnight courier guaranteeing next-day delivery, to each Holder
of the Securities to be redeemed, not less than thirty (30) nor more than sixty
(60) days prior to the Redemption Date, at the Holder’s address appearing in the
Security Register. All notices of redemption shall contain the information set
forth in Section 1104 of the Base Indenture.

 

Any exercise of the Company’s option to redeem the Securities shall be done in
compliance with the Indenture and the Investment Company Act, to the extent
applicable.

 

If the Company elects to redeem only a portion of the Securities, the Trustee
or, with respect to global Securities, the Depository will determine the method
for selecting the particular Securities to be redeemed, in accordance with
Section 1.01 of the First Supplemental Indenture and Section 1103 of the Base
Indenture. In the event of redemption of this Security in part only, a new
Security or Securities of this series and of like tenor for the unredeemed
portion hereof will be issued in the name of the Holder hereof upon the
cancellation hereof.

 



 

 

 

Unless the Company defaults in payment of the Redemption Price, on and after the
Redemption Date, interest shall cease to accrue on the Securities called for
redemption.

 

Holders of Securities do not have the option to have the Securities repaid prior
to October 31, 2023.

 

The Indenture contains provisions for defeasance at any time of the entire
indebtedness of this Security or certain restrictive covenants and Events of
Default with respect to this Security, in each case upon compliance with certain
conditions set forth in the Indenture.

 

If an Event of Default with respect to Securities of this series shall occur and
be continuing, the principal of the Securities of this series may be declared
due and payable in the manner and with the effect provided in the Indenture.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities of each series to be
affected under the Indenture at any time by the Company and the Trustee with the
consent of the Holders of not less than a majority in principal amount of the
Securities at the time Outstanding of each series to be affected. The Indenture
also contains provisions permitting the Holders of specified percentages in
principal amount of the Securities of each series at the time Outstanding, on
behalf of the Holders of all Securities of such series, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences. Any such consent or waiver by the
Holder of this Security shall be conclusive and binding upon such Holder and
upon all future Holders of this Security and of any Security issued upon the
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Security.

 

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding with respect
to the Indenture or for the appointment of a receiver or trustee or for any
other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default with respect to the
Securities of this series, the Holders of not less than 25% in principal amount
of the Securities of this series at the time Outstanding shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default as Trustee and offered the Trustee indemnity, security, or both,
reasonably satisfactory to the Trustee against the costs, expenses and
liabilities to be incurred in compliance with such request, and the Trustee
shall not have received from the Holders of a majority in principal amount of
Securities of this series at the time Outstanding a direction inconsistent with
such request, and shall have failed to institute any such proceeding, for sixty
(60) days after receipt of such notice, request and offer of indemnity and/or
security. The foregoing shall not apply to any suit instituted by the Holder of
this Security for the enforcement of any payment of principal hereof or any
premium or interest hereon on or after the respective due dates expressed
herein.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium and interest on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any place where the principal of and any premium and
interest on this Security are payable, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new Securities of this series
and of like tenor, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.

 



 

 

 

The Securities of this series are issuable only in registered form without
coupons in denominations of $25 and any integral multiples of $25 in excess
thereof. As provided in the Indenture and subject to certain limitations therein
set forth, Securities of this series are exchangeable for a like aggregate
principal amount of Securities of this series and of like tenor of a different
authorized denomination, as requested by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company, the Trustee, or the Security Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.

 

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee, or the Security Registrar and any agent of the Company,
the Trustee, or the Security Registrar shall treat the Person in whose name this
Security is registered as the owner hereof for all purposes, whether or not this
Security be overdue, and none of the Company, the Trustee, the Security
Registrar, or any agent thereof shall be affected by notice to the contrary.

 

All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 

To the extent any provision of this Security conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

The Indenture and this Security shall be governed by and construed in accordance
with the law of the State of New York without regard to principles of conflicts
of laws.

 



 

 

 

 

